FILED IN                                                                          PD-0474-14
COURT OF CRIMINAL APPEALS                                                COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
      January 8, 2015
                                                                       Transmitted 1/8/2015 12:36:45 PM
                                                                         Accepted 1/8/2015 12:48:11 PM
   ABELACOSTA, CLERK                                                                      ABEL ACOSTA
                                                                                                 CLERK


                        IN THE TEXAS COURT OF CRIMINAL APPEALS
                                      AUSTIN, TEXAS


      LAWRENCE DONOVAN,                                                                \A^
                 APPELLANT/PETITIONER,

      V.                                                        No. PD-0474-14


      THE STATE OF TEXAS,
                            APPELLEE/RESPONDENT.



            APPELLANT/PETITIONER'S MOTION FOR LEAVE TO FILE A
              RESPONSE TO STATE'S REPLY BRIEF ON THE MERITS


      TO THE HONORABLE COURT OF CRIMINAL APPEALS:

             Lawrence Donovan, Appellant/Petitioner, files this Motion requesting

      permission to file the Appellant/Petitioner's Response to State's Reply Brief on the

      Merits ("Response") received by the Court on December 30, 2014, and attached

      hereto. The tendered Response was deficient because it was submitted without a

      Motion for Leave to File.


              The State of Texas ("State"), Appellee/Respondent, filed its Reply Brief on

       the Merits on December 17, 2014. The State does not oppose the granting of this

       Motion.


              The purpose of the Response is to address a misstatement of the record in

       the State's Reply Brief.


       APPELLANT/PETITIONER'S MOTION FOR LEAVE TO FILE A RESPONSE
       TO STATE'S REPLY BRIEF ON THE MERITS                                            Page 1
      This request for leave to file the attached Response is made in the interest of

justice and not for the purpose of delay.

      For these reasons, Appellant/Petitioner prays this Court grant his motion for

leave and file his Response.

                                             Respectfully Submitted,

                                             /s/JohnH. Cayce, Jr.
                                             John H. Cayce, Jr.
                                             State Bar No. 04035650
                                             john.cayce@kellyhart.com
                                             Kelly Hart & Hallman LLP
                                             201 Main Street, Suite 2500
                                             Fort Worth, Texas 76102
                                             Telephone: (817)332-2500
                                             Telecopier: (817)878-9797


              CERTIFICATE OF CONFERENCE AND SERVICE

      The undersigned certifies that that a true copy of this document has been e-
served this 8th day of January 2015, to the appellate division of the Tarrant County
District Attorney's Office a member of which (Charles Mallin) has no opposition
to its granting.

                                             /s/ John H. Cayce, Jr.
                                             John H. Cayce, Jr.


                       CERTIFICATE OF COMPLIANCE


       The undersigned certifies that this document contains 132 words.

                                             /s/ John H. Cayce, Jr.
                                             John H. Cayce, Jr.



APPELLANT/PETITIONER'S MOTION FOR LEAVE TO FILE A RESPONSE
TO STATE'S REPLY BRIEF ON THE MERITS                                            Page 2
                    IN THE TEXAS COURT OF CRIMINAL APPEALS
                                        AUSTIN, TEXAS

LAWRENCE DONOVAN
                       APPELLANT

                                                                    No. PD-0474-14


THE STATE OF TEXAS
               APPELLE



    APPELLANT/PETITONER'S RESPONSE TO STATE'S REPLY BRIEF ON THE
                                             MERITS



TO THE COURT OF CRIMINAL APPEALS:

       The State strays far from the record on appeal in footnote 2 of its reply brief. No

reference to the record is made by the State with respect to its claim that there is a second

petition for expunction pending in another court involving the same charges, nor is there a

reference to the record provided with respect to the State's claim that it find a general denial to

that petition. The reason the State does not favor the court with record references with respect to

those allegations is that those claims are outside the record.



                                                     Respectfully Submitted,



                                                          '[AAA.-*/. (YtihfaA,/'       '/

                                                     DAVID L. RICHARDS
                                                     State Bar No. 16845500
                                                     3001 West 5th Street, Suite 800
                                                     Fort Worth, Texas 76107
                                                     Phone:(817)332-5567
                                                     Fax:(817)885-7688
                                                     daverichards@sbcglobal.net
                               CERTIFICATE OF SERVICE


       The undersigned, David Richards, certifies that that a true copy of this document has been

e-served this 30th day of December 2014, appellate division of the Tarrant County District

Attorney's Office.


                                                   DAVID L. RIC



                            CERTIFICATE OF COMPLIANCE

       The undersigned, David Richards, certifies that this document contains 214 words.




                                                   DAVID L. RICHARDS